Exhibit 10.3
ZELL CREDIT OPPORTUNITIES MASTER FUND, L.P.
TWO NORTH RIVERSIDE PLAZA, SUITE 600
CHICAGO, ILLINOIS 60606
April 7, 2010
Penford Corporation
7094 S. Revere Parkway
Centennial, Colorado 80112
Attention: Thomas D. Malkoski
Dear Mr. Malkoski:
     As you know, the Board of Directors of Penford Corporation, a Washington
corporation (the “Company”), has agreed to issue to Zell Credit Opportunities
Master Fund, L.P., a Delaware limited partnership (the “Investor”), shares of
Series A 15.0% Cumulative Non-Voting Non-Convertible Preferred Stock and
Series B Voting Convertible Preferred Stock of the Company pursuant to a
Securities Purchase Agreement by and between the Company and the Investor dated
April 7, 2010 (the “Purchase Agreement”). The execution and delivery of this
letter agreement is a condition precedent to the Closing under the Purchase
Agreement. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.
     In consideration of the foregoing, the Company and Investor hereby agree as
follows:
1. Standstill Restrictions. Subject to the exceptions set forth in Section 2,
the Investor covenants and agrees that from the Closing Date until the second
anniversary thereof (the “Standstill Period”), no member of the Investor Group
shall, without the prior written consent of the Company authorized by a majority
vote of the Disinterested Directors then in office, take any of the following
actions:
     (a) acquire, offer to acquire (except a nonpublic and confidential offer to
the Company or its Affiliates which nonpublic and confidential offer, if any,
shall be accompanied by a written opinion of counsel, to the effect that such
offer and the subject matter thereof, as so presented, does not require
disclosure by any party hereto, pursuant to the Securities Act or the Exchange
Act or any rule or regulation promulgated thereunder) or enter into any
agreement to acquire, by purchase, exchange or otherwise, beneficial ownership
of (i) any Voting Securities, or (ii) any other security convertible into, or
any option, warrant or right to acquire, Voting Securities (other than by means
of a dividend paid to holders of Voting Securities generally);
     (b) nominate one or more directors for election to the Board or make any
shareholder proposal at any annual or special meeting of shareholders of the
Company, except for the nomination and election of the director entitled to be
elected by the holders of the Cumulative Preferred Stock (the “Cumulative
Preferred Director”);
     (c) solicit, or participate in any solicitation of, proxies or consents
with respect to any Voting Securities, or become a “participant” or “participant
in a solicitation” with respect to any

 



--------------------------------------------------------------------------------



 



Voting Securities, as such terms are used in Schedule 14A under the Exchange
Act, with respect to any annual or special meeting of shareholders of the
Company or any action proposed to be taken by written consent by the
shareholders of the Company; or
     (d) join or participate in any Group, or otherwise act in concert with any
Person, for the purpose of circumventing the provisions or purposes of this
letter agreement or any portion hereof.
2. Exceptions to Standstill Restrictions.
     (a) Section 1(a) shall not apply to the acquisition or purchase by members
of the Investor Group of Voting Securities or securities convertible into or
exercisable for Voting Securities:
(i) that are offered or issued in a rights offering made available to the
holders of Common Stock generally or in any dividend or distribution made to
holders of Common Stock generally;
(ii) acquired pursuant to preemptive rights set forth in the Investor Rights
Agreement; and
(iii) consisting of stock or options issued or granted by the Company to the
Cumulative Preferred Director as compensation for his or her service on the
Company’s Board of Directors or a committee of the Board.
     (b) Sections 1(b) and (c) shall not apply at any time that:
(i) there are any Cash Dividends that are payable to the holders of Cumulative
Preferred Stock pursuant to Section 4(a) of the Cumulative Preferred Articles
(whether for the most recent period or any previous period) and such Cash
Dividends remain unpaid past the applicable Dividend Payment Date (as such terms
are defined in the Cumulative Preferred Articles); or
(ii) any Person who is not a member of the Investor Group has commenced and has
not withdrawn (A) the solicitation of proxies or consents to elect or appoint a
slate of directors who would constitute a majority of the Board of Directors of
the Company if elected or (B) a tender offer which would, if fully subscribed,
cause such Person to beneficially own at least a majority of the Voting
Securities of the Company.
     (c) No provisions of Section 1 shall apply at any time that there has
occurred and remains uncured a breach by the Company of any of its material
duties or obligations under the Purchase Agreement, the Investor Rights
Agreement, the Cumulative Preferred Articles or the Convertible Preferred
Articles.
     (d) Nothing in Section 1 shall in any way limit or restrict (i) the ability
of the Cumulative Preferred Director to take any actions (or to refrain from
taking any actions) in his or her capacity as a director of the Company or
comply with his or her fiduciary duties as a director

- 2 -



--------------------------------------------------------------------------------



 



of the Company or (ii) the ability of any member of the Investor Group to freely
vote its Voting Securities or furnish a consent with respect to any of its
Voting Securities to any matter requiring the vote or consent of the
shareholders (including third party proxy contests) in its sole discretion,
provided that such Voting Securities and associated voting rights were not
acquired in violation of this letter agreement.
3. Transfer Restrictions. Investor covenants and agrees that, during the
Standstill Period, Investor shall not, without the prior written consent of the
Company authorized by a majority of the Disinterested Directors then in office,
Transfer any Cumulative Preferred Stock, Convertible Preferred Stock or
Conversion Shares (collectively, the “Restricted Securities”); provided,
however, that the foregoing restrictions shall not apply to the Transfer of
Restricted Securities:
     (a) to any Affiliate of such member of the Investor Group;
     (b) in connection with a liquidation, dissolution or winding-down of
Investor only, to the equity holders or partners of the Investor and to the
members of the Family Group of such equity holders;
     (c) in a bona fide pledge of such Restricted Securities to secure any
indebtedness or liability and any Transfer of such Restricted Securities to the
pledge of such pledge in the event of default on such indebtedness or liability;
or
     (d) at any time that there has occurred and remains uncured a breach by the
Company of any of its material duties or obligations under the Purchase
Agreement, the Investor Rights Agreement, the Cumulative Preferred Articles or
the Convertible Preferred Articles.
4. Miscellaneous
     (a) Definitions. As used in this letter agreement, the following terms have
the respective meanings set forth below:
          “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act (“Rule 12b-2”), as in effect on the date hereof; provided,
however, that (i) that the term “Affiliate” shall include any beneficial owner
of at least 5% of a Person’s voting securities regardless of whether such owner
would be considered an Affiliate under Rule 12b-2 and (ii) the term “Associate”
shall not include any Person who would be an Associate only as a result of
clause (2) of the definition of Associate contained in such Rule 12b-2.
          “Common Stock” shall mean the common stock, $1.00 par value per share,
of the Company.
          “Disinterested Director” shall mean any member of the Board who, while
a member of the Board, is not an Affiliate, Associate or representative of any
member of the Investor Group.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

- 3 -



--------------------------------------------------------------------------------



 



          “Family Group” means, with respect to any Person, (i) such Person’s
lineal descendants; (ii) any trust substantially for the benefit of one or more
lineal descendants of such Person; (iii) such Person’s spouse; (iv) any trusts
substantially for the benefit of such Person’s spouse; and (v) any trusts
substantially for the benefit of such Person’s spouse and lineal descendants.
          “Group” shall have the meaning set forth in Rule 13d-5, as in effect
on the date hereof, under the Exchange Act.
          “Investor Group” means (i) Investor; and (ii) any Group that includes
Investor formed for the purpose of acquiring, holding, voting or disposing of
Common Stock which would be required by Section 13(d) of the Exchange Act, and
the rules and regulations promulgated thereunder, to file a statement on
Schedule 13D pursuant to Rule 13d-1(a) or Schedule 13G pursuant to Rule 13d-1(c)
with the Securities and Exchange Commission as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group beneficially owned Common
Stock representing more than 5% of any class of Common Stock then outstanding.
          “Person” shall have the meaning set forth in Section 2(2) of the
Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Transfer” means any sale, gift, bequest, distribution, disposition,
assignment, pledge, hypothecation, or any other voluntary or involuntary
transfer, disposition or encumbrance, including any disposition by operation of
law, and including the exercise of a power of appointment or the exercise by a
fiduciary of distribution discretion. For the avoidance of doubt, a conversion
of the Series B Voting Convertible Preferred Stock shall not constitute a
Transfer hereunder.
          “Voting Securities” means the shares of Common Stock and any other
securities of the Company having ordinary power to vote in the election of
members of the Board and any securities convertible, exchangeable or otherwise
exercisable to acquire such Voting Securities.
     (b) Special Remedy. The parties hereto agree that any breach of this letter
agreement would result in irreparable injury to other party and that money
damages would not be an adequate remedy for such breach. Accordingly, without
prejudice to the rights and remedies otherwise available under applicable law,
either party shall be entitled to seek specific performance and equitable relief
by way of injunction or otherwise if the other party breaches or threatens to
breach any of the provisions of this letter agreement. It is further understood
and agreed that no failure or delay by either party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. If any term,
provision, covenant or restriction in this letter agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable the parties
hereto shall negotiate in good faith to attempt to place the parties in the same
position as they would have been in had such provision not been held to be
invalid, void or unenforceable, but if the parties are unable to reach agreement
thereon, this letter agreement shall automatically terminate. This

- 4 -



--------------------------------------------------------------------------------



 



letter agreement contains the entire agreement between the parties hereto
concerning the matters addressed herein.
     (c) Amendments. No modification of this letter agreement or waiver of the
terms and conditions hereof shall be binding upon either party hereto, unless
approved in writing by the party against which enforcement of such waiver or
amendment is sought; provided that no waiver or amendment shall be effective as
against the Company unless such waiver or amendment is approved in writing by
the vote of a majority of the independent members of the Board (other than any
director appointed by a member of the Investor Group pursuant to the Certificate
of Designations for the Series A Preferred).
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made pursuant to the provisions for such notices and
communications provided in Section 5.4 of the Purchase Agreement.
     (e) Successors and Assigns. This letter agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
hereto; provided that this letter agreement may not be assigned by either party
without the prior written consent of the other party.
     (f) Counterparts. This letter agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts (including by
electronic facsimile or email attachment), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     (g) Governing Law; Jurisdiction. This letter agreement shall be governed by
and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within that state. In
addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the New York Courts in the event any dispute arises out
of this letter agreement or any of the transactions contemplated hereby;
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court; and (c) agrees that
the court specified in clause (a) of this Section 6(g) shall be the
non-exclusive forum for disputes hereunder. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this letter
agreement or the transactions contemplated hereby.
     (h) Entire Agreement. The letter agreement and the other Transaction
Documents, together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
     (i) Interpretation. The definitions contained in this letter agreement are
applicable to the singular as well as the plural forms of such terms. The words
“include” and “including,” and other words of similar import when used herein
shall not be deemed to be terms of limitation but rather shall be deemed to be
followed in each case by the words “without limitation.”

- 5 -



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding between us, please
execute this letter agreement in the space provided below, whereupon it will
become a binding agreement between us (the parties hereto intending to be
legally bound by the execution of this letter agreement) as of the date first
above written.

                      Very truly yours,    
 
                    Zell Credit Opportunities Master Fund, L.P.    
 
                    By:   Zell Credit Opportunities (GenPar), L.L.C.        
Its:   General Partner    
 
               
 
      By:   /s/ Philip G. Tinkler    
 
               
 
      Name:   Philip G. Tinkler    
 
      Its:   Vice President    

ACCEPTED AND AGREED TO:
Penford Corporation

         
By:
  /s/ Thomas D. Malkoski    
 
       
Name:
  Thomas D. Malkoski    
Title:
  President and Chief Executive Officer    

- 6 -